As filed with the Securities and Exchange Registration No. 333-167680 Commission on May 21, 2015 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 9 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of Voya Retirement Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel Voya Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Fixed and Variable Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional Information each dated May 1, 2015 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 9 by reference to Registrant’s filing under Rule 485(b) as filed on April 10, 2015. A supplement dated May 21, 2015 to the Prospectus is included in Part A of this Post-Effective Amendment No. 9. Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Supplement Dated May 21, 2015 This supplement updates the Contract Prospectus and Contract Prospectus Summary for Multiple Sponsored Retirement Options II, and provides specific information relative to the Contracts offered to the Florida University System Optional Retirement Program (“SUSORP”) and the Florida Senior Management Service Optional Annuity Program (“SMSOAP”). The SUSORP and SMSOAP are collectively referred to herein as the “Program”. Please keep this with your Contract Prospectus and Contract Prospectus Summary for future reference. Fixed Interest Option: The fixed interest option available through the contract under the Program is the Fixed Plus Account II. See Appendix II in the Contract Prospectus for information about Fixed Plus Account II. Variable Investment Options: The following funds are added to the list of available funds under the contract on page 2 of the Contract Prospectus and Contract Prospectus Summary, and are only available through the Program: The Funds* Aberdeen International Equity Fund (Institutional Class) Delaware Smid Cap Growth Fund (Institutional Class) DFA Emerging Markets Core Equity Portfolio (Institutional Class Shares) DFA Inflation-Protected Securities Portfolio (Institutional Class Shares) DFA U.S. Targeted Value Portfolio (Institutional Class Shares) Metropolitan West Total Return Bond Fund (Class I) Neuberger Berman Socially Responsive Fund (Institutional Shares) T. Rowe Price Institutional Large-Cap Growth Fund Touchstone Value Fund (Institutional Class) *See “ MORE INFORMATION ABOUT THE FUNDS ” for details about each fund’s investment adviser/subadviser and investment objective. The funds are available to the general public in addition to being available through variable annuity contracts. See “FEDERAL TAX CONSIDERATIONS – Special Considerations for Section 403(b) Plans” for a discussion of investment in one of the public funds under a 403(b) or Roth 403(b) annuity contract. X.167680-15 Page 1 of 5 May 2015 FEE TABLE The Maximum Periodic Fees and Charges subsection of the Fee Table in the Contract Prospectus and Contract Prospectus Summary is deleted and replaced with the following: Applicable to Texas K-12 contracts Applicable to contracts under the SUSORP and SMSOAP Program Applicable to all other contracts Maximum Annual Maintenance Fee
